--------------------------------------------------------------------------------


Exhibit 10.16.1


LONG TERM STANDBY COMMITMENT TO PURCHASE
AMENDMENT NO. 1


This Amendment No. 1 by and between the Federal Agricultural Mortgage
Corporation (“Farmer Mac”), a corporation organized and existing under the laws
of the United States of America, and Farm Credit Bank of Texas, an institution
of the Farm Credit System organized and existing under the laws of the United
States of America (“Seller”) to the Long Term Standby Commitment to Purchase
No. TM1032 (Full-time Farm) dated as of June 1, 2003 (the “Commitment”) is made
and entered into as of the 8th day of December 2006.


WHEREAS, consistent with Farmer Mac’s revised pricing policy, Farmer Mac and
Seller wish to provide more granularity in the pricing of the Standby Purchase
Commitment Fee for Full-time Farm Loans under the Commitment;


WHEREAS, capitalized terms used but not defined herein have the meanings given
to them in the Commitment.


NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in this Commitment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Farmer Mac and the Seller
agree as follows:


Section 1. The definition of Standby Purchase Commitment Fee in Article I of the
Commitment shall read as follows:


“Standby Purchase Commitment Fee: The periodic amount due Farmer Mac from the
Seller for this Commitment. Such amount with respect to any Qualified Loan
included in the Portfolio prior to November 1, 2006 shall be paid in monthly
payments in arrears in an amount equal to 1/12th of [material omitted pursuant
to a request for confidential treatment and filed separately with the SEC],
times the unpaid principal balance of such Qualified Loan, as reported monthly
by the Seller in accordance with Section 4.04.


Effective November 1, 2006, for any Qualified Loan accepted in the Portfolio by
Farmer Mac based on the Seller’s classification of the Qualified Loan under the
14-point Uniform Classification System (UCS), such amount with respect to the
Qualified Loan shall be paid in monthly payments in arrears in an amount equal
to 1/12th of the applicable fee based on the fee guidelines below multiplied by
the unpaid principal balance of such Qualified Loan, as reported monthly by the
Seller in accordance with Section 4.04.


[material omitted pursuant to a request for confidential treatment and filed
separately with the SEC]


The applicable fee for any particular Qualified Loan shall be determined as of
the date the Qualified Loan Schedule is delivered to Farmer Mac which lists the
particular loan. Notwithstanding the fee guidelines set forth above, the Standby
Purchase Commitment Fee with respect to any Qualified Loan identified in Pool
TM1032 or any additional Pool added to the Portfolio under this Commitment shall
be as agreed upon between the parties and reflected in a Qualified Loan Schedule
signed by the parties.


The applicable Standby Purchase Commitment Fee will be increased by 5 basis
points for so long as the aggregate unpaid principal balance of the Qualified
Loans in the Portfolio is less than $100 million. Once the aggregate unpaid
principal balance of the Qualified Loans in the Portfolio equals or exceeds
$100 million, this 5 basis point increase shall no longer be applicable, even if
the aggregate unpaid principal balance subsequently decreases to below
$100 million.



--------------------------------------------------------------------------------


 
Solely for purposes of this definition of Standby Purchase Commitment Fee, the
term “unpaid principal balance of such Qualified Loan” shall mean the unpaid
principal balance of such Qualified Loan less any outstanding borrower stock
that may be retired and applied to the Qualified Loan, to the extent such
outstanding borrower stock is in excess of the minimum amount of such stock
required by federal law or regulation, calculated as of the first day of the
month prior to the month in which the Standby Purchase Commitment Fee is to be
paid.”


Section 2. In Section 4.02(b), delete “December 31, 2006” and insert in lieu
thereof “December 31, 2009.”


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Commitment to be duly executed by their duly authorized officers or
representatives as of the date above first written.
 
Federal Agricultural Mortgage Corporation
                 
By:
/s/ Tom D. Stenson
   
Name:
Tom D. Stenson
 
Title:
Vice President - Agricultural Finance
               
Farm Credit Bank of Texas
                 
By:
/s/ Kurt Thomas
   
Name:
Kurt Thomas
 
Title:
Vice President & Unit Manager
   
Association Direct Lending Unit

 
 

--------------------------------------------------------------------------------